



Exhibit 10.1


AMENDMENT
TO THE
SILGAN HOLDINGS INC.
AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN
WHEREAS, Silgan Holdings Inc., a Delaware corporation (the “Corporation”),
maintains the Silgan Holdings Inc. Amended and Restated 2004 Stock Incentive
Plan (the “Plan”); and
WHEREAS, the Corporation considers it in the best interests of the Corporation
to amend the Plan as set forth below.
NOW, THEREFORE, pursuant to Section 27(b) of the Plan, the Plan is hereby
amended, effective as of January 1, 2019, as follows:
1.    By substituting the following Section for Section 15 of the Plan:
SECTION 15.    DIRECTOR AWARDS.
(a)    Annual Grant. On the first business day following the day of each annual
meeting of the stockholders of the Company, each Outside Director shall be
granted an Award of Restricted Shares or Restricted Stock Units, in the
discretion of the Board of Directors, which Award shall have an aggregate Fair
Market Value of $110,000 as of the date of grant, provided that no fractional
Share or fractional Stock Unit shall be issued. In addition, for an Outside
Director who is elected to the Board of Directors subsequent to an annual
meeting of stockholders of the Company in a particular year, such Outside
Director shall also be granted, on the first business day after the next annual
meeting of stockholders of the Company, a prorated amount of the Award of
Restricted Shares or Restricted Stock Units, as the case may be, that were
granted to Outside Directors following the annual meeting of stockholders of the
Company in such particular year (based on the number of days that such Outside
Director served as a Director of the Company during the period from the last
annual meeting of stockholders of the Company to and including the next annual
meeting of stockholders of the Company). If an Outside Director would otherwise
acquire the right to receive fractional Shares or fractional Stock Units
pursuant to the preceding sentence, such right shall be disregarded and the
Award shall be rounded down to the nearest number of whole Shares or whole Stock
Units, as applicable. Notwithstanding anything to the contrary herein, the Board
of Directors shall determine the terms of any Award to an Outside Director,
which terms shall be set forth in an Award Agreement between the recipient and
the Company. The terms of any Award of Restricted Shares shall conform to the
provisions of Section 6, and the terms of any Award of Restricted Stock Units
shall conform to the provisions of Section 11, in each case except to the extent
specifically modified by this Section 15.
(b)    Vesting. Each Award of Restricted Shares or Restricted Stock Units to an
Outside Director shall become fully vested, in the sole discretion of the Board
of Directors, over a period no shorter than the approximately twelve (12) month
period beginning on the first business day following each annual meeting of
stockholders of the Company and ending on the date of the next annual meeting of
stockholders of the Company, as specified in the Award Agreement; provided that,
a prorated Award (granted as provided in Section 15(a) above) to an Outside
Director who is elected to the Board of Directors subsequent to an annual





--------------------------------------------------------------------------------





meeting of stockholders of the Company shall become fully vested on the date of
the next annual meeting of stockholders of the Company. Vesting shall occur, at
once or in installments, upon satisfaction of the conditions set forth in the
Award Agreement. If the conditions on vesting have not been satisfied as of the
termination of the Outside Director’s Service, the unvested Awards shall be
forfeited.”
2.    By substituting the following sentence for the last sentence of Section
23(b) of the Plan:
“In no event may a Participant have Shares withheld that would otherwise be
issued to him or her in excess of the number necessary to satisfy the required
tax withholding.”
Except as amended hereby, the Plan shall remain in full force and effect.


Approved April 15, 2019





